Judgment, Supreme Court, Bronx County (Robert Cohen, J.), rendered July 28, 1995, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
Defense counsel’s representation of defendant at the motion to withdraw the plea was not ineffective. Given the motion’s obvious lack of merit, there was no need to appoint new counsel (People v Ortiz, 221 AD2d 176). Defendant’s attorney was under no obligation to amplify defendant’s unsupported assertions (see, People v Burgos, 177 AD2d 587, lv denied 79 NY2d 944), and the record indicates that counsel’s comments were not adverse to defendant’s interests and did not influence the court’s decision to deny defendant’s motion to withdraw his plea (see, People v Rodriguez, 189 AD2d 684, lv denied 81 NY2d 892).
We have reviewed defendant’s remaining contentions, including those contained in his pro se supplemental and reply briefs, and find them to be without merit. Concur—Ellerin, J. P., Williams, Mazzarelli, Andrias and Colabella, JJ.